United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                                  November 1, 2004
                            FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                        Clerk


                                 No. 04-30145



In The Matter of: JOSEPHINE D. DIMITRI

                                                Debtor.

-------------------------

JOSEPHINE D. DIMITRI,

                                                Appellant,

                                    versus

WILLIAM C. GARRETT, Succession of; GRANVILLE SEMMES,
Individually and as executrix of the Succession of William C.
Garrett; DEBE GARRETT LEVIS, Individually and as executrix
of the Succession of William C. Garrett; BILLIE GARRETT
SEMMES, Individually and as executrix of the Succession of
William C. Garrett,

                                                Appellees.

                            ______________________

In The Matter of: JOSEPHINE D. DIMITRI

                                                Debtor.

-------------------------

JOSEPHINE D. DIMITRI,

                                                Appellant,
                                   versus

GRANVILLE SEMMES, Individually and as executrix of the
Succession of William C. Garrett; DEBE GARRETT LEVIS,
Individually and as executrix of the Succession of William C.
Garrett; BILLIE GARRETT SEMMES, Individually and as
executrix of the Succession of William C. Garrett; WILLIAM
C. GARRETT, Succession of,

                                               Appellees.

                            ____________________

In The Matter of: JOSEPHINE D. DIMITRI

                                               Debtor.

-------------------------

JOSEPHINE D. DIMITRI,

                                               Appellant,

                                   versus

GRANVILLE SEMMES, Individually and as executrix of the
Succession of William C. Garrett; DEBE GARRETT LEVIS,
Individually and as executrix of the Succession of William C.
Garrett; BILLIE GARRETT SEMMES, Individually and as
executrix of the Succession of William C. Garrett; WILLIAM
C. GARRETT, Succession of,

                                               Appellees.


            Appeal from the United States District Court for
                   the Eastern District of Louisiana
                      (USDC No. 03-CV-3241)
    _______________________________________________________



                                     2
Before REAVLEY, BENAVIDES and PRADO, Circuit Judges.

PER CURIAM:*

       The bankruptcy court properly exercised its powers in lifting the automatic stay

arising from a Chapter 11 bankruptcy petition filed in bad faith. 11 U.S.C.A. § 105(a);

see In re Little Creek Development Co., 779 F.2d 1068, 1071 (5th Cir. 1986). Further,

the court granted the motion to dismiss, based on bad faith of the filing, as demonstrated

by the record. See 11 U.S.C. § 1112(b); see In re Little Creek, 779 F.2d at 1072. The

district court was also correct in denying the motions for reconsideration and a new trial.

See Brown v. Wright, 588 F.2d 708, 710 (9th Cir. 1978); see also Johnston v. Lucas, 786
F.2d 1254, 1257 (5th Cir. 1986). Finally, the “NASCO” motion was properly denied as it

was without merit. Chambers v. NASCO, Inc., 501 U.S. 32, 115 L. Ed. 2d 27, 111 S.Ct

2123, 2132 (1991).



AFFIRMED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                               3